DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
In line 3 of claim 18, “transmitting” should be --transmit--.
In line 3 of claim 19, “receiving” should be --receive-- and in line 6 of claim 19,  “transmitting” should be --transmit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 20210336752 A1), hereinafter, Kwon.

Regarding claim 1:
Kwon discloses a method by a wireless device functioning as a beamformer station (Fig.1, AP 106-1 is claimed wireless device) in a wireless network (Fig. 1, 100) to perform a sounding procedure (Paragraph [0100]), the method comprising: 
generating a null data packet (NDP) announcement frame, wherein the NDP announcement frame includes a sounding dialog token field, wherein bit B0 of the sounding dialog token field is set to binary ‘1’ and bit B1 of the sounding dialog token field is set to binary ‘1’ to indicate that the NDP announcement frame is an extremely high throughput (EHT) NDP announcement frame (Paragraphs [0021], [0104]); and 
wirelessly transmitting the NDP announcement frame to one or more beamformee stations (Paragraphs [0002] and [0021], Fig. 1, STAs 110-1 and 110-2 are claimed one or more beamformee stations).



Regarding claim 12:
Claim 12 is rejected as being anticipated by Kwon based on the rationale to reject claim 1 above. Kwon also discloses a radio frequency transceiver; a memory device storing a set of instructions; and a processor coupled to the memory device (Paragraph [0049]).

Allowable Subject Matter
Claims 2-11 and 13- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 20210321293 A1) discloses generating NDP announcement frame with bit B0 and B1in the Sounding Dialog Token Field set to 1 for EHT.
Merlin et al. (US 20150110046 A1) discloses transmitting NDP announcement frame with one or more station information fields followed by transmission of NDP frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637